Citation Nr: 1219491	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  11-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service connected bilateral hearing loss, evaluated as 80 percent, and tinnitus, evaluated as 10 percent, precludes him from substantially gainful employment, consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -- except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim -- the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a March 2010 letter, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  A formal finding on the unavailability of Social Security Administration records is on file.  See VA memorandum, dated in June 2010.  Relevant post-service medical evidence (VA and private) is of record and the RO has obtained several VA examinations, most recently dated in October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent VA examinations are more than adequate, as they were conducted by medical professionals and reflect review of the Veteran's prior medical records.  The respective examiners were able to fully assess and record the current severity of each service-connected disability.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio.
 
A TDIU claim may be granted where the schedular rating is less than total and the service-connected disabilities preclude a veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

First, it must be determined whether the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities include:  bilateral hearing loss, evaluated as 80 percent disabling; and bilateral tinnitus, evaluated as 10 percent disabling.  The combined disability rating is 80 percent.  See August 2010 RO rating decision.  As such, the Veteran meets the threshold minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  The evidence, however, must also show that he is, in fact, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

A VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), dated in February 2010, shows that the Veteran reported he last worked full-time in February 1994, and part-time in December 2009.  He reported having had completed the 7th grade.  

An October 1993 letter from a private Doctor of Osteopathy (DO) shows that numerous physical disorders (including heart disease, degenerative joint disease, neuropathy, psychiatric disorder, and "hard of hearing") were listed, as pertaining to the Veteran.  The DO commented that the Veteran should be considered permanently and totally disabled, as he was not physically capable of performing his current job duties.  The letter did not mention what the Veteran's current job duties entailed.  

A January 2008 RO rating decision granted service connection for bilateral hearing loss and bilateral tinnitus, assigning, respectively, disability ratings of 40 and 10 percent.  

The report of a VA audio examination conducted in January 2010 shows that the Veteran complained of decreased hearing and increased tinnitus that caused sleeplessness.  He also complained of trouble hearing in crowds and on the telephone.  Following examining the Veteran, the examiner provided diagnoses of bilateral sensorineural hearing loss and bilateral tinnitus.  In answering the posed question of "Please state the effect of the condition on the claimant's usual occupation and daily activities" the examiner commented that "Veteran will have difficulty hearing in all listening environments, he has profound bilateral sensorineural hearing loss."  

A January 2010 RO rating decision increased the disability rating assigned to the Veteran's service-connected bilateral hearing loss from 40 to 80 percent.  

A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) dated in March 2010 shows that the Veteran reported that he had last worked in February 2010; this employment, as a courier driver, was one day a week according to the Veteran.

The report of a VA audio examination conducted in August 2010 notes that test results were not reported as "they are not believed to be valid."  The examiner commented that there was a poor consistency concerning responses by the Veteran, and that his ability to function with his hearing aids in conversation was not consistent with his admitted pure tone thresholds.  While the Veteran was noted to have exhibited a pleasant demeanor he failed to comply with test procedures.  The examiner indicated that the Veteran's hearing loss would not prevent him from performing physical and sedentary employment.

A September 2010 letter from a private audiologist shows that the Veteran was seen at that time to review his military service.  The Veteran provided a history of significant in-service noise exposure.  The Veteran also informed the audiologist that he was having trouble hearing conversations.  The audiologist then opined that the Veteran's profound bilateral hearing loss and bilateral tinnitus had essentially rendered him unemployable.  She added that the Veteran needed to avoid working in any environment in which there was any noise which may exacerbate his hearing loss.  Additionally, commented the audiologist, these limitations would prevent verbal face-to-face communication as well as via telephone, even with the use of amplification.  She additionally opined that his condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  She concluded by stating that the Veteran's hearing loss would significantly impair his employability in most job assignments with or without adaptation and/or amplification.  

The Veteran was also afforded a VA audio examination in October 2011.  The Veteran's claims folder was reviewed.  After taking the Veteran's medical history, the examiner commented that, although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximum effort.  Throughout the testing the Veteran was reinstructed and encouraged, with no improvement in his admitted responses.  The examiner commented that there was also poor interest reliability.  As such, it was found that the test results were considered invalid and therefore not reported.  The examiner did acknowledge the January 2010 VA examination audio findings, and mentioned that the Veteran's disability rating was increased as a result of those findings.  It was the examiner's opinion that the January 2010 test results were inconsistent and unreliable, and that since January 2010 she and the audiologist who conducted the January 2010 examination had both concluded that the Veteran's responses, in January 2010, were also inconsistent and unreliable.  

In regards to unemployability, the Veteran provided information regarding his civilian occupational work history since his military discharge, during which he described multiple types of employment which demonstrated he possessed a varied occupational skill set.  The VA audiologist opined that it was her opinion that the Veteran's hearing loss and tinnitus, individually or combined, would not prevent the Veteran from obtaining or maintaining gainful employment.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.

The evidence that supports the claim of TDIU includes the September 2010 letter supplied by a private audiologist, who, after taking the Veteran's, opined that the Veteran's hearing loss and tinnitus rendered him unemployable.  A January 2010 VA examiner also commented that the Veteran's hearing loss would provide difficulty for the Veteran in all listening environments, but did not specifically include comment as to employability.  It was indicated that the Veteran had profound bilateral hearing loss. 



The evidence against the claim for TDIU is shown as part of the August 2010 and January 2011 VA audio examination reports.  In August 2010, the examiner indicated that test results were not reported as they were believed not to be valid.  He opined that the Veteran's hearing loss would not prevent him from performing physical or sedentary employment.  Later, as discussed above, another VA examination was conducted in October 2011.  Again, the examiner, different from the one who attempted to test the Veteran's hearing in August 2010, reported that test results were inconsistent and did not reflect the Veteran's maximum effort.  In other words, like in August 2010, valid audiometric test results were found to be unobtainable.  The examiner opined that the Veteran's hearing loss and tinnitus, either singly or together, would not prevent him from obtaining or maintaining gainful employment.  She also commented that the January 2010 VA test results, upon reinspection, were also found to be unreliable.  The opinion did not address the Veteran's ability to receive instructions that would enable him to carry out any physical or sedentary employment and did not address the September 2010 private opinion indicating that the Veteran's hearing loss prevented face to face communication.

In view of the foregoing, the medical evidence regarding the Veteran's employability seems to be in conflict.  The larger question, however, remains whether there is a reasonable doubt concerning his capacity to obtain and retain gainful employment.  Large weight is given to the September 2010 private audiologist opinion, which reported that the Veteran was rendered unemployable by his hearing loss and tinnitus because the impact of the Veteran's hearing loss, in all environments, on his ability to communicate is corroborated by the January 2010 VA examination report.    

On the contrary, the reports of audio examinations conducted by VA in August 2010 and October 2011 each found that the Veteran's hearing loss and tinnitus did not prevent him from performing physical and sedentary employment.  Of significant note is that neither report addressed how the Veteran's hearing loss would affect his ability to carry out work if he was unable to receive oral instructions.  The Board finds that these reports are or medium probative weight against the Veteran's claim for a TDIU.  Also, both opinions were based on the Veteran's past medical history and current physical findings - albeit such findings were deemed to be not reportable.  

The Board finds that the competent clinical evidence of record is in equipoise regarding whether the hearing loss and tinnitus render the Veteran unemployable with consideration of his 7th grade education and work experience.  In resolving all doubt in the Veteran's behalf TDIU is granted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


